IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-31263
                           Summary Calendar



RAY A. BRIGHT,

                                           Plaintiff-Appellant,

versus

DEPARTMENT OF HEALTH & HOSPITALS; ET AL.,

                                           Defendants,

DEPARTMENT OF HEALTH & HOSPITALS; ERIC VON MONARCH; VIRGINIA
LISTACH; DEBORAH BENNER; GWEN JOHNSON; DAVID HOOD,


                                           Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
               for the Middle District of Louisiana
                       USDC No. 98-CV-907-A
                       --------------------
                        September 25, 2000
Before GARWOOD, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Ray Bright appeals the district court’s dismissal under FED.

R. CIV. P. 12(b)(6) of his pro se civil rights complaint, which

challenged actions taken against him in his role as

administrative law judge for the Louisiana Department of Health

and Hospitals (DHH).    Bright does not challenge the district

court’s dismissal of his claims under the Employee Polygraph

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-31263
                                -2-

Protection Act or the dismissal of the state-law claims against

the DHH under sovereign immunity in his appellate brief, but he

does so in his reply brief.   Issues raised for the first time in

a reply brief are unreviewable on appeal.    See Hidden Oaks Ltd.

v. City of Austin, 138 F.3d 1036, 1045 n.6 (5th Cir. 1998).

Bright has not challenged the district court’s dismissal of

defendant George Allspack, and this issue is deemed abandoned on

appeal.   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).

     Bright contends that the district court erred in dismissing

his claims under 42 U.S.C. § 1983 arising from the defendants’

ordering Bright to take a polygraph examination.   “[A]n

invocation of Fifth Amendment rights must be based on (1) the

public employer’s refusal to allow immunity for the use of

potentially incriminating answers that (2) the employer has

compelled the employee to provide.”    Arrington v. County of

Dallas, 970 F.2d 1441, 1446 (5th Cir. 1992).   Because Bright’s

complaint does not allege that he was required to waive immunity,

his section 1983 claims fail.    See Gulden v. McCorkle, 680 F.2d

1070, 1074-75 (5th Cir. 1982).   Bright also asserts that he

should have been allowed to amend his complaint if the district

found that his claims had not been pleaded with sufficient

specificity.   The district court had already ordered Bright to

amend his complaint in response to a request for a more definite

statement, and Bright had done so.    Bright has not shown that the

district court abused its discretion in denying his motion to

amend, given that he was given an opportunity to plead his “best
                            No. 99-31263
                                 -3-

case.”    See Wimm v. Jack Eckerd Corp., 3 F.3d 137, 139 (5th Cir.

1993); Jacquez v. Procunier, 801 F.2d 789, 792-93 (5th Cir.

1986).

     Bright asserts that the district court erred in dismissing

his claims under the Social Security Act because he has standing

to bring such claims.   The district court dismissed these claims

because Bright had failed to allege with specificity what actions

by the defendants violated what sections of the Act.   Bright

cannot show that his conclusional allegations of wrongful acts by

the defendants are sufficient to warrant relief.    See Blackburn

v. City of Marshall, 42 F.3d 925, 931 (5th Cir. 1995).

     Bright asserts that the district court erred in dismissing

his federal due process claims.   “When a plaintiff alleges that

he has been deprived of property because of the random and

unauthorized acts of government officials and seeks a post-

deprivation remedy, there is no denial of due process if the

state provides adequate post-deprivation remedies.”    Copsey v.

Swearingen, 36 F.3d 1336, 1342 (5th Cir. 1994) (citing Parratt v.

Taylor, 451 U.S. 527 (1981); Hudson v. Palmer, 468 U.S. 517

(1984); Caine v. Hardy, 943 F.2d 1406 (5th Cir. 1991) (en banc)).

Although Bright does argue in his reply brief that Louisiana law

does not provide an post-deprivation remedy, he failed to make

such an allegation in his complaint.   Therefore, the district

court did not err in dismissing Bright’s federal due process

claims.

     Bright contends that the district court improperly dismissed

his federal claims of retaliation.   To show that he was
                            No. 99-31263
                                 -4-

retaliated against for exercising a federal protected right,

Bright must show that (1) he engaged in a protected activity;

(2) an adverse employment action followed; and (3) there was a

causal connection between the activity and the adverse action.

Southard v. Texas Bd. of Crim. Justice, 114 F.3d 539, 554 (5th

Cir. 1997).    Bright failed to plead any facts, other than bare

conclusional allegations, that a causal connection existed

between his asserted protected activities and the alleged adverse

employment actions.    Such allegations are insufficient to defeat

a motion to dismiss.    See Blackburn, 42 F.3d at 931.

     Bright also maintains that the district court erred in

dismissing his claims under the federal whistle blower statutes.

The district court dismissed these claims because Bright had

failed to set them forth with sufficient specificity.    He has not

refuted this assertion on appeal.

     Finally, Bright asserts that the district court erred in not

considering his supplemental state-law claims.    If all federal

claims are dismissed before trial, the general rule is to dismiss

the supplemental state-law claims without prejudice so that the

plaintiff has an opportunity to bring those claims in the state

courts.    See Bass v. Parkwood Hosp., 180 F.3d 234, 246 (5th Cir.

1999).    Because Bright has not shown that the district court

erroneously dismissed his federal claims under Rule 12(b)(6), he

cannot show that the court improperly dismissed the state-law

claims without prejudice.    Consequently, the judgment of the

district court is AFFIRMED.